Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 08/31/2021. Claims 21, 22, 27, 29-33, 37 and 39 have been amended. Claims 1-20 have been canceled. Claims 21-40 are allowed.

Reasons for Allowance
2.	The claimed invention in view of the instant specification discloses a method and a system for generating a merged and actionable history feed. The detailed implementation indicates: (1) A method, comprising: determining a plurality of activities an activity that causes a version of a document to be created, wherein the plurality of activities comprises at least one client- side activity and at least one server-side activity; (2) Generating a history element for the version of the document that includes information associated with the plurality of activities activity; (3) Merging the history element into a history feed, wherein the history feed is associated with a history of the document; and (4) Causing the history feed to be presented at an output device, wherein causing the history feed to be presented includes causing a display of the activity plurality of activities.

Pertinent Art
3.	Yuniardi, US 20120117457, discloses presenting version history inside documents, wherein the process comprises presenting version information using a dropdown user interface 

	
 4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


~TBD~


Hung Le
09/09/2021

/HUNG D LE/Primary Examiner, Art Unit 2161